DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Claim Objections
Claims 33, 34, 35, 36, 37 are objected to because of the following informalities:  
Claim 33 reads “which flexibly and reversibly extends” in line 4, however the line should read “configured to flexibly and reversibly extend”;
Claim 34 reads “which flexibly and reversibly extends” in line 6, however the line should read “configured to flexibly and reversibly extend”;
Claim 34 reads “the proximal end” and “the distal end” in line 7, however the line should read “the first end” and “the second end”;
Claim 35 reads “which flexibly reverses direction between extending” in line 4, however the line should read “configured to flexibly reverse directions between”;
Claim 36 reads “dome-shaped and reversibly extending” in line 6, however the line should read “dome-shaped and configured to reversibly extend”;
Claim 36 reads “the proximal end” and “the distal end” in line 7, however the line should read “the first end” and “the second end”;
Claim 37 reads “dome-shaped and reversibly extending” in line 6, however the line should read “dome-shaped and configured to reversibly extend”;
Claim 37 reads “the proximal end” and “the distal end” in line 7, however the line should read “the first end” and “the second end”.
Appropriate corrections are required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McInnes (US 6558405 B1) (cited in last office action).
Regarding claim 38, McInnes discloses medical device comprising:
a support structure (strut assembly 24) that is collapsible (shown in collapsed position in Fig. 1) (column 5, lines 10 – 25 and Fig. 1), includes a 
a flow media (filtering element 22) attached to the support structure (strut assembly 24), the flow media (filtering element 22) extends from the intermediate portion (see annotated Fig. 2) and is configured to be positioned toward the conical portion (see annotated Fig. 2) such that the flow media (filtering element 22) is supported within (Examiner’s note: the struts are on the outside, as can be seen in Fig. 2) the conical portion of the support structure (strut assembly 24) or positioned away from the conical portion as dictated by flow direction (Examiner’s note: the filtering element is configured to be positioned toward the conical portion).
Annotated Figure 2 of McInnes

    PNG
    media_image1.png
    442
    799
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4 – 9, 12, 13, 16, 18 – 22, 25, 33 – 37, and 39 – 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 33 and 34, the prior art alone or in combination with fails to disclose or make obvious a support structure with a plurality of struts with a proximal end, a distal end, and an intermediate portion; the device further includes a flow media attached to the inside of the intermediate portion which reverses directions between extending toward the proximal end or the distal end while hinging on the intermediate portion.
Regarding independent claim 35, the prior art alone or in combination with fails to disclose or make obvious a support structure with a plurality of struts with a proximal end, a distal end, and an intermediate portion; the device further comprising a flow media attached to an inside of the support structure which 
Regarding independent claims 36 and 37, the prior art alone or in combination with fails to disclose or make obvious a medical device comprising a support structure with a plurality of struts having a first end and a second end; the device further comprising a flow media attached to the support structure and reversibly extending from the intermediate portion toward the first end or the second end while within a body lumen. 
The closest prior art, Paul (US 20070112374 A1), teaches an invertible filter, wherein the filter is reversible according to flow direction and while within the body. However, the filter of Paul does not have a support structure, and the filter inverts by being pulled by the operator. It would not have been obvious to modify the filter of Paul to incorporate a support structure because the support structure could end up doing unforeseen damage to the internal lumen, and would result in the device no longer able to be used for its intended purpose.
The next closest prior art, Schneider (US 20090248060 A1), teaches a vascular filter comprising a support structure (ring 355) with struts (struts 377) and a flow media (mesh 370), wherein the flow media is configured to reversibly hinge on an intermediate portion of the support structure (ring 355) according to the flow direction. However, the filter of Schneider does not teach nor disclose wherein the struts have proximal end AND a distal end with the intermediate portion in between. Furthermore, the filter of Schneider does not teach or disclose wherein the filter is reversible according to a change in the flow direction. It would not have been obvious nor is there any motivation . 
Response to Arguments
Applicant’s arguments, filed 10/19/2021, with respect to claims 33 – 37 have been fully considered and are persuasive.  The rejection for claims 33 – 37 has been withdrawn. 
Applicant's arguments filed 10/19/2021, with respect to claim 38 have been fully considered but they are not persuasive. No argument was submitted regarding the previous rejection of claim 38. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771             

/MELANIE R TYSON/Primary Examiner, Art Unit 3771